DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites a formula (I) in which R12-R13 and R16-R19 are indefinite. Correction is required.
	 Claims 11-20 are dependent upon a rejected based claim. Therefore, these claims are rejected as well.
Double Patenting
3	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 25-33 of copending Application No. U.S. 17/470,792. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application. U.S. 17/470,792 teach and disclose oxidative hair cream composition comprising at least one thiophene azo colorant, at least one oxidative hair cream ingredient and at least one bleaching agents as claimed in claims 1-21 (see claims 1-16 and 25-33 of the copending application No. 17/470,792). Therefore, this is an obvious formulation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
4	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Said et al. (US 2004/-143910 A1).
Said et al. (US’ 910 A1) teaches a hair dyeing composition comprising category-2 bleach powder, compatible dye and hydrogen peroxide solution to yield a smooth cream as claimed in 
The instant claims differ from the reference of Said et al. (US’ 910 A1) by reciting a hair dyeing composition comprising a thiophene azo colorant.
However, Said et al. (US’ 910 A1) clearly suggests the use of thiophene azo colorant in the hair dyeing composition wherein the thiophen azo compound having a formula 20 (see sheet 3, compound 20 and claims 1, 30 and 38) which is similar to the claimed formula (1) as recited in claim 10, when in the claimed formula (1), R12, R16-R19 are hydrogen atoms, R11 and R 13 are nitro groups and R110 is -NRxRy wherein x and y are alkyl groups as claimed in claims 10-11,13 (see sheet 3, compound 20) and thus, the thiophene azo compound would obviously to have a maximum absorbance as claimed in claim 9. 
Therefore, in view of the teaching of Said et al. (US’ 910 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to be motivated to modify the dyeing composition of Said et al. (US’ 910 A1) by incorporating the thiophene azo colorant to arrive at the claimed invention. Such a modification would have been obvious because Said et al. (US’ 910 A1) clearly refers to the thiophen azo compound as one of the dyes that used in the hair coloring composition, and, thus, the person of the ordinary skill in the art would expect such a dyeing composition to have similar property to those claimed, absent unexpected result.  
Allowable Subject Matter
6	Claims 12 and 14-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claims also overcome the nonstatutory double patenting rejection in this Office action. The prior art of record does not teach or disclose an oxidative hair cream composition comprising a thiophene azo colorant having a formula (1), in which R11 and R11 groups are -CN and R12 is a methyl group and wherein two or more of R16-R110 are connected to each other through covalent bonds to form ring as claimed in claims 14-19. The prior art of record also does not teach an oxidative hair cream composition comprising an azo colorant having a formula as recited in claims 20 and 21. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/EISA B ELHILO/Primary Examiner, Art Unit 1761